Citation Nr: 1501772	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a hemorrhoid condition.

2. Entitlement to an effective date earlier than November 29, 2012 for the establishment of service connection for an anxiety disorder, not otherwise specified, and secondary alcoholism.

3. Entitlement to an effective date earlier than November 29, 2012 for the establishment of service connection for cardiomyopathy as secondary to service-connected anxiety disorder, not otherwise specified, and secondary alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

New evidence in regards to service connection for a hemorrhoid condition has been received since the June 2013 RO adjudication.  In the December 2014 Appellant's Brief, the Veteran's representative waived RO adjudication of the new evidence.  Accordingly, the issue is ready for Board review.  38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to an effective date earlier than November 29, 2012 for the establishment of service connection for an anxiety disorder, not otherwise specified, and secondary alcoholism and an effective date earlier than November 29, 2012 for the establishment of service connection for cardiomyopathy as secondary to anxiety disorder, not otherwise specified, and secondary alcoholism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A hemorrhoid condition did not manifest in service and is unrelated to service.




CONCLUSION OF LAW

A hemorrhoid condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The duty to notify in this case was satisfied by letter sent to the Veteran in October 2008.  The claim was last adjudicated in June 2013.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record. 

VA has not afforded the Veteran a comprehensive medical examination relating to his claim of service connection for a hemorrhoid condition.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further below, there is no credible evidence establishing that an event, injury, or disease occurred in service or a qualifying disease manifested during the applicable presumptive period.  Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion is not warranted.  

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   If the evidence of record establishes that a veteran engaged in combat with the enemy, VA will presume that the claimed in-service event or injury occurred as the veteran reported if it is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incident, unless there is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  A veteran's lay testimony, alone, is not sufficient to establish that he or she engaged in personal combat with the enemy; that factor must be established by objective, competent, and factual evidence of record.  Gaines v. West, 11 Vet. App. 353 (1998).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's hemorrhoid condition is not warranted.

The Veteran claims his hemorrhoid condition occurred while he was serving in Operation Desert Storm.  See June 2011 VA Form 9.  The Board has considered whether the Veteran qualifies for the combat presumption under 38 U.S.C.A. § 1154(b).  See also 38 C.F.R. § 3.304(d).  The Veteran's service personnel records confirm that he was awarded the Fleet Marine Combat Operations Insignia which demonstrates that the wearer was assigned to a unit that participated in combat.  However, the Fleet Marine Combat Operations Insignia does not, in and of itself, demonstrate personal participation in combat.  In this regard, there is no indication of combat in the Veteran's service personnel records.  The Veteran's allegations as to combat consist of a report during his January 2013 VA examination that during Desert Storm, bombs and Scud missiles were exploding near his camp.  The Veteran submitted a history of the Naval Mobile Construction Battalion 74 (NMCB 74) to which he was assigned during Desert Storm.  The history does not indicate that NMCB 74 was engaged in combat.  Furthermore, the Veteran's contention that the explosions near his camp of bombs and Scud missiles is not sufficient to show that the Veteran actually participated in combat with the enemy.  Accordingly, the Board finds that the combat presumption is not warranted.

Next, the Board considers service connection on a direct basis.  In that regard, service treatment records, to include entrance and separation examinations, show that the Veteran did not have any complaints, diagnoses, or treatment for any rectal or anal condition in service.  The March 1993 separation examination indicates a normal anus and rectum, and in the April 1990 and March 1993 Reports of Medical History, the Veteran denies having piles or rectal disease.

The objective medical evidence of record demonstrates a diagnosis of hemorrhoids in October 2007 after a colonoscopy was performed upon the Veteran's complaint of rectal bleeding.  VA treatment records are negative for evidence of complaints of, diagnoses of, or treatment for, any rectal or anal condition prior to the October 2007 time period.   

The Board finds that the Veteran's statements that the hemorrhoid condition occurred in service lack credibility.  The evidence shows the first statement that hemorrhoids occurred in service was made almost fifteen years after service and only in the context of a claim for compensation.  The statements are in conflict with the Veteran's statements in the April 1990 and March 1993 Reports of Medical History, made close in time to the alleged onset of the condition, and are in conflict with the service treatment records.  Thus, the Board finds that there is no credible evidence of an in-service incurrence of manifestations of hemorrhoids.  Accordingly, the preponderance of the evidence is against a finding of service connection for a hemorrhoid condition, and the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a hemorrhoid condition is denied.





REMAND

In October 2013 and February 2014, the Veteran expressed disagreement with the effective date assigned in the June 2013 rating decision for the establishment of service connection for anxiety disorder, not otherwise specified, and secondary alcoholism, and the establishment of service connection for cardiomyopathy as secondary to anxiety disorder, not otherwise specified, and secondary alcoholism.  However, the Veteran has not yet been issued a statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to an effective date earlier than November 29, 2012 for the establishment of service connection for an anxiety disorder, not otherwise specified, and secondary alcoholism and an effective date earlier than November 29, 2012 for the establishment of service connection for cardiomyopathy as secondary to anxiety disorder, not otherwise specified, and secondary alcoholism, and inform the Veteran of his appeal rights.  These issues should only be returned to the Board if the Veteran perfects the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


